Citation Nr: 1534239	
Decision Date: 08/11/15    Archive Date: 08/20/15

DOCKET NO.  13-27 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for vertigo.

3.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for headaches.

4.  Entitlement to a compensable rating for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from November 1983 to February 1993. 

This appeal to the Board of Veterans' Appeals (Board) arose from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  A November 2010 rating decision, in pertinent part, continued a noncompensable rating for right ear hearing loss and denied entitlement to service connection for left ear hearing loss.  A June 2011 rating decision denied entitlement to service connection for vertigo and a head condition.  

The Board notes that, in May 2015, the RO certified the issue of entitlement to service connection for obstructive sleep apnea (OSA) to the Board.  The Board notes further, however, that a July 2013 rating decision granted service connection for OSA with an initial 50 percent rating, effective in September 2010.  There is no indication in the claims file that the Veteran appealed either the initial rating or effective date.  Hence, the Board does not have jurisdiction of the issue as the claim of service connection has been granted in full.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the compensation level assigned for the disability and the effective date).  

The Veteran testified at a Board hearing via video conference in June 2015 before the undersigned Veterans Law Judge.  At the hearing, the Veteran submitted additional evidence related to his claims and he waived initial RO review and consideration of the evidence.  Thus, the Board may consider the evidence without the necessity for a remand.  See 38 C.F.R. § 20.1304(c).  

At the Board hearing, the Veteran's representative related that, while the RO developed the Veteran's claim as one for a head injury, the Veteran actually intended to file a claim for headaches.  Hence, the Board has styled the head injury and headaches issues as shown on the title page.

The issues of entitlement to service connection for left ear hearing loss, vertigo, and headaches; and entitlement to a compensable rating for right ear hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction.


FINDINGS OF FACT

1.  A March 1996 rating decision denied entitlement to service connection for headaches, including as due to service-connected temporomandibular joint syndrome (TMJ).  The Veteran did not appeal the decision or submit additional evidence within one year of notice of the rating decision.

2.  The evidence received since the March 1996 rating decision, by itself, or when considered with the previous evidence of record, triggered additional assistance to the Veteran and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The May 1996 rating decision that denied entitlement to service connection for headaches, including as secondary to service-connected TMJ, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).

2.  New and material evidence to reopen a claim of entitlement to service connection for headaches has been received.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A disability which is proximately due to or the result of, or aggravated by, a service-connected injury or disease shall be service connected.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).

In order to establish entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).


Background of Initial Claim

A May 1994 rating decision granted service connection for TMJ.  In April 1995, the Veteran applied for VA compensation for ear inflammation and headaches, including as due to TMJ.  A March 1996 rating decision reflects that the rating board medical consultant opined that the Veteran had not submitted any evidence of a relationship between headaches and the service-connected TMJ.  An RO letter, also dated in March 1996, informed the Veteran of the rating decision and of his right to appeal.  New and material evidence was not received within one year of notice of the decision.  See 38 C.F.R. § 3.156(b).  The Veteran did not appeal the decision.  Hence, it became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).

New and Material Evidence

When a claim is disallowed and becomes final, the claim will not be reopened except as provided by applicable regulation.  If new and material evidence is presented or secured with respect to a claim that has been disallowed the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

"New" evidence means more than evidence that has not previously been included in the claims folder.  The evidence, even if new, must be material, in that it is evidence not previously of record that relates to an unestablished fact necessary to establish the claim, and which by itself or in connection with evidence previously assembled raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The standard of whether new and material evidence raises a reasonable possibility of substantiating a claim is a "low threshold."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id., at 118.  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Analysis

The evidence added to the record since the March 1996 rating decision includes the Veteran's hearing testimony and VA medical examination reports that note at least a potential relationship between headaches and service-connected TMJ.  Thus, the Board finds that the evidence received since the March 1996 rating decision, by itself, or when considered with the previous evidence of record, triggered additional assistance to the Veteran and raises a reasonable possibility of substantiating the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The reopened claim is further addressed in the remand section.


ORDER

New and material evidence has been received to reopen a claim for entitlement to service connection for headaches, and the claim is reopened.  The appeal is granted solely to that extent.


REMAND

The Veteran was afforded a VA audiological examination in November 2010.  At the June 2015 Board hearing the representative requested a remand for another examination.  The Board first notes that the mere passage of time is not a sufficient basis for another examination.  See VAOPGCPREC No. 11-95 (1995); see also Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007).  On the other hand, a claimant is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  The Veteran testified at the hearing that his right ear hearing loss had increased in severity since the 2010 examination.  He testified to the same effect as concerns the left ear, for which the 2010 examination showed the hearing loss was not of sufficient severity to constitute a disability for VA purposes.  See 38 C.F.R. § 3.385.  The Veteran testified that it has in fact worsened.  Hence, the Board finds that there is a sufficient factual basis to remand for current audiological examination.

Additional development is also warranted to determine whether the Veteran has headaches as a separate entity, or is it part of his now service-connected sinusitis/rhinitis disability.  A private record notes a diagnosis of sinus headaches.  An October 2012 VA examination report reflects that an examiner opined that there was no causal connection between the Veteran's headaches and his TMJS.  The examiner reasoned that there was no in-service treatment and that, while the literature notes an association with TMJ, continuous symptomatology would be expected.

First, the absence of contemporaneous medical documentation, alone, is not a sufficient basis for a negative nexus opinion.  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009).  Second, the service treatment records note a July 1986 assessment of tension headaches and allergic rhinitis, and, the Veteran indicated on his August 1992 Report of Medical History for the examination conducted for the Veteran's Medical Evaluation Board (MEB) that he had a history of frequent headaches and a head injury.  The examiner noted on the history form that the headaches were related to the Veteran's jaw, which he injured in a 1989 ski accident while training in Germany when he collided with another soldier.  The October 2012 VA examination report makes no reference to the entry in the service treatment records, the Report of Medical History, or the several entries in VA and private records where the Veteran complained of pain and headaches over the years.  A May 1993 VA dental examination report reflects that the Veteran complained of continuous headaches.  Thus, the claim should be remanded for another VA examination.  

In regard to the vertigo claim, the January 2014 VA examination report reflects that the examiner opined that the Veteran's reported symptoms were not consistent with vertigo or Meniere's disease, and that the only ear symptom the Veteran reported was otalgia.  Hence, the examiner opined that the Veteran's reported dizziness was non-otalgic.  In other words, it was not related to the Veteran's hearing loss or other ear disease.  The examiner did not address whether the right ear hearing loss aggravated the symptoms, or whether they are otherwise causally connected to the Veteran's active service, nor did he comment on private medical opinion evidence.  Thus, the claims should also be remanded for another VA examination.

In light of the remand, any relevant more recent treatment records should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all relevant more recent treatment records, VA and non-VA.  Obtain any necessary releases from the Veteran.  

2.  After the above is complete, arrange a VA audiological examination to determine the current severity of the right ear hearing loss and whether the left ear hearing loss meets the VA criteria for disability.  The claims file is to be reviewed.

If the left ear hearing loss is of sufficient severity to meet the requirements, ask the examiner to opine if there is at least a 50 percent probability that is causally connected to the Veteran's active service.

The examiner is asked to provide a full explanation for all opinions rendered.  

3.  Arrange for a VA examination in connection with the headaches claim by an appropriate medical professional.  The claims file is to be reviewed.

The examiner is to provide an opinion as to whether the Veteran has a distinct disorder manifested by headaches.

The examiner is to provide an opinion as to whether there is at least a 50-percent probability that the Veteran's headaches had their onset during, or are otherwise causally connected to, the Veteran's active service.  Consideration must be given to the in-service complaints of headaches.

If not, the examiner is to provide an opinion as to whether there is at least a 50-percent probability that the Veteran's headaches are caused, or aggravated, by service-connected TMJ.

The examiner is asked to provide a full explanation for all opinions rendered.  

4.  Arrange for a VA examination in connection with the vertigo claim by an appropriate medical professional.  The claims file is to be reviewed.

The examiner is to provide an opinion as to whether there is at least a 50-percent probability that the Veteran has vertigo that had its onset during, or is otherwise causally connected to, the Veteran's active service.  Consideration must be given to the private opinion evidence of record.

If not, the examiner is to provide an opinion as to whether there is at least a 50-percent probability that the Veteran has vertigo that is caused, or aggravated, by service-connected hearing loss.

The examiner is asked to provide a full explanation for all opinions rendered.  

5.  After completion of all of the above, re-adjudicate the claims on appeal.  If the decision remains in any way adverse to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC).

The case should thereafter be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  VA will notify him if further action is required on his part.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


